NUMBER 13-21-00311-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


                            IN RE GEORGE ANDREW DAY


                         On Petition for Writ of Mandamus.


                                           ORDER
              Before Justices Benavides, Longoria, and Tijerina
                              Order Per Curiam

       On September 29, 2021, relator George Andrew Day, proceeding pro se, filed a

petition for writ of mandamus seeking to compel the trial court to rule on relator’s motion

to compel an accounting. Relator has also requested that we waive the court costs and

fees regarding his filing of this original petition.

       The Court requests that the real party in interest, Jack R. Day, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See
TEX. R. APP. P. 52.2, 52.4, 52.8. We carry relator’s request to waive the court costs and

fees with the case pending further review.

                                                                    PER CURIAM


Delivered and filed on the
1st day of October, 2021.




                                             2